Opinion issued May 28, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00524-CV
                           ———————————
                          DAVID GRUPA, Appellant
                                       V.
   LILLIE D. BASSET, STANLEY E. DICKSON, CAROLYN SPILLER,
      CLIFFORD DICKSON, AND JANICE CRADDOCK, Appellees


                   On Appeal from the 506th District Court
                          Grimes County, Texas
                        Trial Court Case No. 32491


                         MEMORANDUM OPINION

      Lillie D. Basset, Stanley E. Dickson, Carolyn Spiller, Clifford Dickson, and

Janice Craddock (collectively, the “Dicksons”) filed suit against David Grupa,

seeking to quiet title on certain property in Grimes County, Texas. Following a

bench trial, the trial court signed a judgment in favor of the Dicksons. In four
issues on appeal, Grupa challenges the legal and factual sufficiency of certain

inheritance matters related to the title dispute.

      We affirm.

                                     Background

      In 1895, James I. Kennard and his wife, Jennie Kennard, purchased a 100-

acre tract in Grimes County. At the time of trial in 2014, David Grupa owned 26

acres of that original tract.      The underlying suit concerned the division of

ownership of the remaining 74 acres. A central dispute between the parties was

whether James and Jennie Kennard’s son, Sherman Kennard, had any heirs at the

time of his death. Following the bench trial, the trial court concluded that

Sherman’s share in the property passed to his siblings upon his death and that

“[t]he putative heirs of Sherman Kennard, being in fact not the heirs of Sherman

Kennard, had no right, title or interest in the 100 acres of land.”

      Also at issue during the trial was whether the Dicksons had adversely

possessed the 74 acres in question. The trial court did not make any conclusions of

law on this matter. It did, however, make findings of fact concerning adverse

possession.

                                       Analysis

      In four issues on appeal, Grupa challenges the legal and factual sufficiency

of certain inheritance matters related to the title dispute. The Dicksons argue these



                                            2
issues are moot because Grupa has failed to challenge findings of fact concerning

adverse possession that would independently support the judgment. We agree.

      The parties submitted their dispute to a bench trial. Following the trial, the

trial court issued findings of fact and conclusions of law. Unchallenged findings

“are binding on an appellate court unless the contrary is established as a matter of

law, or if there is no evidence to support the finding.” McGalliard v. Kuhlmann,

722 S.W.2d 694, 696 (Tex. 1986); see also TEX. R. APP. P. 38.1(i); Pat Baker Co.

v. Wilson, 971 S.W.2d 447, 450 (Tex. 1998) (“It is axiomatic that an appellate

court cannot reverse a trial court’s judgment absent properly assigned error.”).

Accordingly, “an appellant must attack all independent bases or grounds that fully

support a complained-of ruling or judgment.” Britton v. Tex. Dept. of Criminal

Justice, 95 S.W.3d 676, 681 (Tex. App.—Houston [1st Dist.] 2002, no pet.). If

unchallenged findings of fact have support in the record and will fully support the

judgment, then the findings are binding on the court and dispositive of the appeal.

See McGalliard, 722 S.W.2d at 696; Britton, 95 S.W.3d at 681.

      The Dicksons point out that they included an adverse possession claim in

their pleading. On that claim, the trial court made the following findings of fact:

      Possession of the remaining 74 acres of land by Carolyn Dickson
      Spiller; Janice Dickson Craddock; Clifford Dickson; and, Stanley E.
      Dickson, and their predecessors in title was open, adverse and
      notorious to any other claimants. The 75 (now 74 acres) acres has
      been fenced since 1974 with a structure capable of turning and
      containing cattle and other livestock, cattle were maintained on the

                                          3
      property continuously, with only infrequent lapses, from 1952 through
      the present time, and property taxes were timely paid on the entire 75
      acre (now 74 acre) tract of land through 2009 by Carolyn Dickson
      Spiller, Janice Dickson Craddock, Clifford Dickson, and Stanley E.
      Dickson.

      Section 16.026 of the Texas Civil Practice and Remedies Code sets a 10-

year statute of limitations on recovering “real property held in peaceable and

adverse possession by another who cultivates, uses, or enjoys the property.” TEX.

CIV. PRAC. & REM. CODE ANN. § 16.026(a) (Vernon 2002). The court’s finding

establishes that the Dicksons and their predecessors developed and used the land to

raise cattle from 1952 to the time of trial in 2014. There is evidence in the record

supporting this finding, and the opposite is not established as a matter of law. See

McGalliard, 722 S.W.2d at 696. These findings are sufficient to establish the 10-

year statute of limitations period had run. See CIV. PRAC. & REM. § 16.026(a).

Accordingly, any claim to the property that any descendants of Sherman may have

had has been extinguished. See id. A determination of adverse possession, then,

would fully support the trial court’s judgment.

      In its brief, Grupa claims, “Although [the Dicksons] had pled a theory of

adverse possession, the trial court did not rule on that theory and it is not before

this court.” As we have identified, this is incorrect. While the trial court did not

make any express conclusions of law on the adverse possession claim, this is not

dispositive. If an appellate court reviewing a trial court’s conclusions of law



                                         4
“determines a conclusion of law is erroneous, but the trial court rendered the

proper judgment, the erroneous conclusion of law does not require reversal.” BMC

Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002). As a

result, even if we agreed with Grupa that the trial court erroneously concluded that

Sherman did not have any heirs, we would still have to review the remainder of the

issues presented at trial. See id.

      Because Grupa did not challenge the adverse-possession findings and there

is some evidence supporting them, they are binding on us. See McGalliard, 722
S.W.2d at 696. Because the adverse-possession findings would fully support the

judgment, Grupa has failed to challenge all of the independent bases supporting the

trial court’s judgment determining that title to the disputed property is vested in the

Dicksons. See Britton, 95 S.W.3d at 681. Accordingly, any error relating to the

trial court’s determination of the transfer of title through lineage is moot, and we

must affirm the trial court’s judgment. See id.; BMC Software, 83 S.W.3d at 794.

      We overrule Grupa’s four issues as moot.

                                     Conclusion

      We affirm the judgment of the trial court.




                                              Laura Carter Higley
                                              Justice


                                          5
Panel consists of Justices Jennings, Higley, and Huddle.




                                         6